Exhibit 10.1

EXECUTION VERSION

STOCK REPURCHASE AGREEMENT

This Stock Repurchase Agreement (this “Agreement”) is made and entered into as
of September 6, 2018, by and between Presidio, Inc., a Delaware corporation (the
“Company”), and AP VIII Aegis Holdings, L.P., a Delaware limited partnership
(the “Seller”).

RECITALS

WHEREAS, the Company desires to repurchase from the Seller, and the Seller
desires to sell to the Company, a total of 10,750,000 shares of common stock,
par value $0.01 per share, of the Company (the “Shares”) on the terms and
subject to the conditions set forth in this Agreement.

WHEREAS, the Company is permitted, pursuant to Sections 160 and 244 of the
General Corporation Law of the State of Delaware (as amended from time to time,
the “DGCL”), to repurchase the Shares on the terms and subject to the conditions
set forth in this Agreement.

WHEREAS, after due consideration, a Special Committee of the Board of Directors
of the Company (the “Special Committee”), which consists solely of members of
the Board of Directors of the Company (the “Board”) who are independent of the
Company and the Seller, has reviewed and approved the Repurchase Transaction (as
hereinafter defined), and has reported such approval to the Board.

NOW, THEREFORE, for good and valuable consideration, receipt of which is hereby
acknowledged, the parties agree as follows.

1.    Purchase and Sale of Shares. Subject to the terms and conditions of this
Agreement, the Company hereby agrees to purchase, and the Seller hereby agrees
to sell to the Company the Shares for a purchase price of $14.75 per share (the
“Per Share Price” and, the Per Share Price multiplied by the number of Shares,
the “Purchase Price”), as provided herein (the “Repurchase Transaction”).

2.    Closing. Subject to the fulfillment (or, to the extent permitted by
applicable law, waiver) of the conditions set forth in Section 5 hereof, the
closing of the Repurchase Transaction (the “Closing”) shall occur at 10:00 a.m.
New York City time on September 13, 2018 (or on the first business day after
which the conditions set forth in Section 5 hereof are fulfilled or, to the
extent permitted by applicable law, waived), or such other date as is mutually
agreed in writing by the Company and the Seller. At the Closing, the following
deliveries will be made and actions taken:

(a)    By the Company.

 

  (i)

The Company will pay the full Purchase Price to the Seller in cash by wire
transfer of immediately available funds in accordance with the wire transfer
instructions to be provided by the Seller to the Company at least one
(1) business day prior to the date of the Closing; and



--------------------------------------------------------------------------------

  (ii)

The Company will deliver to the Seller (i) a certificate duly executed by an
officer of the Company, dated as of the date of the Closing, certifying the
resolutions of the Board and the Special Committee, in each case, approving the
Repurchase Transaction and the Financing (as defined below) and (ii) a copy of
any officer’s certificates of the Company delivered to the lenders in connection
with the Repurchase Transaction or the Financing.

(b)    By the Seller. The Seller will deliver to the Company, in form reasonably
acceptable to the Company, such documents, and will take such actions, as may be
reasonably required in order to effect a transfer of the Shares on the books of
Broadridge Corporate Issuer Solutions, Inc. from the Seller to the Company.

3.    Representations and Warranties of the Company. The Company hereby
represents and warrants to the Seller as follows:

(a)    The Company is a corporation duly organized, validly existing and in good
standing under the DGCL and has full legal right and corporate power and
authority to enter into this Agreement and to consummate the transactions
provided for herein.

(b)    The execution and delivery of this Agreement by the Company and the
consummation by the Company of the transactions contemplated hereby: (i) do not
require, except as have been obtained prior to the date hereof, the consent,
approval, authorization, order, registration or qualification of, or (except for
filings pursuant to the Securities Exchange Act of 1934, or the rules and
regulations promulgated with respect thereto (the “Exchange Act”) or filings
required by NASDAQ Global Select Market) filing by the Company with, any
governmental or regulatory authority, including any stock exchange or
self-regulatory organization, or court, or body or arbitrator having
jurisdiction over the Company or any of its subsidiaries; (ii) except as would
not have a material adverse effect on the ability of the Company to consummate
the transactions contemplated by this Agreement, do not and will not constitute
or result in a breach, violation or default, or cause the acceleration or
termination of any obligation or right of the Company, any of the Company’s
subsidiaries or any other party thereto, under (A) any note, bond, mortgage,
deed, indenture, lien, instrument, contract, agreement, lease or license,
whether written or oral, express or implied, to which the Company or any of its
subsidiaries is a party or by which it or any of its subsidiaries is bound,
(B) the Company or any of its subsidiaries’ organizational documents or (C) any
statute, law, ordinance, decree, order, injunction, rule, directive, judgment or
regulation of any court, administrative or regulatory body, including any stock
exchange or self-regulatory organization, governmental authority, arbitrator,
mediator or similar body; and (iii) will not result in the creation or
imposition of any lien, security interest, encumbrance, claim or equitable or
legal interest (other than in connection with the debt financing contemplated by
the Debt Commitment Letter (as defined below)) upon any of the property or
assets of the Company or any of its subsidiaries pursuant to any note, bond,
mortgage, deed, indenture, lien, instrument, contract, agreement, lease or
license, whether written or oral, express or implied, to which the Company or
any of its subsidiaries is a party or by which it or any of its subsidiaries is
bound.

 

-2-



--------------------------------------------------------------------------------

(c)    This Agreement has been duly executed and delivered by the Company and,
assuming the due execution and delivery of this Agreement by the Seller,
constitutes a legal, valid and binding obligation of the Company, enforceable
against the Company in accordance with its terms, except as limited by
applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance and other similar laws of general application affecting enforcement
of creditors’ rights generally and general principles of equity. This Agreement
and the purchase of the Shares contemplated hereby have been approved by the
unanimous approval of the Special Committee, each member of which is
disinterested with respect to this Agreement and the transactions contemplated
hereby (other than with respect to any ownership of equity securities of the
Company), and the Board. The Company has duly taken all necessary corporate
action to authorize the execution, delivery and performance of this Agreement
and the transactions contemplated hereby and all consents, approvals,
authorizations and orders required for the Company’s execution and delivery of
this Agreement and performance of the transactions contemplated hereby have been
obtained and are in full force and effect.

(d)    The Company will have as of the Closing, subject to satisfaction of the
condition in Section 5(d) hereof, access to legally available funds sufficient
to consummate the transactions contemplated by this Agreement. The Repurchase
Transaction will be effected in compliance with Section 160 of the DGCL.

(e)    There is no action, suit, proceeding or investigation pending or, to the
Company’s knowledge, currently threatened that questions the validity of this
Agreement, or the right of the Company to enter into this Agreement or to
consummate the transactions contemplated by this Agreement. There are presently
no outstanding judgments, decrees or orders of any court or any governmental or
administrative agency against the Company, which question the validity of this
Agreement or the right of the Company to consummate the transactions
contemplated by this Agreement.

(f)    Other than with respect to Houlihan Lokey Capital, Inc. as financial
advisor to the Special Committee, and Citigroup Global Markets Inc. in
connection with the debt financing contemplated by the Debt Commitment Letter,
the Company has not incurred any obligation or liability, contingent or
otherwise, for any brokerage or finder’s fee, agent’s commission or other
similar payments in connection with the transactions contemplated by this
Agreement.

4.    Representations and Warranties of the Seller. The Seller hereby represents
and warrants to the Company as follows:

(a)    The Seller has been duly formed and is existing as a limited partnership
in good standing under the laws of the State of Delaware and has the power,
authority and capacity to execute and deliver this Agreement, to perform the
Seller’s obligations hereunder, and to consummate the transactions contemplated
hereby.

 

-3-



--------------------------------------------------------------------------------

(b)    The execution and delivery of this Agreement by the Seller and the
consummation by the Seller of the transactions contemplated hereby: (i) do not
require the consent, approval, authorization, order, registration or
qualification of, or (except for filings pursuant to Section 16 or Regulation
13D under the Exchange Act) filing by the Seller with, any governmental
authority or regulatory authority, including any stock exchange or
self-regulatory organization, or court, or body or arbitrator having
jurisdiction over the Seller and (ii) except as would not have a material
adverse effect on the ability of the Seller to consummate the transactions
contemplated by this Agreement, do not and will not constitute or result in a
breach, violation or default, or cause the acceleration or termination of any
obligation or right of the Seller or any other party thereto, under (A) any
note, bond, mortgage, deed, indenture, lien, instrument, contract, agreement,
lease or license, whether written or oral, express or implied, to which the
Seller is a party, (B) the Seller’s organizational documents or (C) any statute,
law, ordinance, decree, order, injunction, rule, directive, judgment or
regulation of any court, administrative or regulatory body, including any stock
exchange or self-regulatory organization, governmental authority, arbitrator,
mediator or similar body.

(c)    This Agreement has been duly executed and delivered by the Seller and,
assuming the due execution and delivery of this Agreement by the Company,
constitutes a legal, valid and binding obligation of the Seller, enforceable
against the Seller in accordance with its terms, except as limited by applicable
bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance and
other similar laws of general application affecting enforcement of creditors’
rights generally and general principles of equity. The Seller has duly taken all
necessary limited partnership action to authorize the execution, delivery and
performance of this Agreement and the transactions contemplated hereby and all
consents, approvals, authorizations and orders required for the Seller’s
execution and delivery of this Agreement and performance of the transactions
contemplated hereby have been obtained and are in full force and effect.

(d)    The Seller is the sole record owner of the Shares. The Seller has good,
valid and marketable title to the Shares free and clear of any lien,
encumbrance, pledge, charge, security interest, mortgage, title retention
agreement, option, equity or other adverse claim or rights of any third party
whatsoever (except for restrictions pursuant to applicable federal and state
securities laws), and has not, in whole or in part, (i) assigned, transferred,
hypothecated, pledged or otherwise disposed of the Shares or its ownership or
other rights in such Shares or (ii) given any person or entity any transfer
order, power of attorney or other authority of any nature whatsoever with
respect to such Shares. Following the Repurchase Transaction, and against
payment made pursuant to this Agreement, good, valid and marketable title to the
Shares, free and clear of any lien, encumbrance, pledge, charge, security
interest, mortgage, title retention agreement, option, equity or other adverse
claim (except for (x) restrictions pursuant to applicable federal and state
securities laws and (y) agreements, equity or other claim or rights of holder of
capital, profits and other interests pursuant to the Amended and Restated
Limited Partnership Agreement of AP VIII Aegis Holdings, L.P., a Delaware
limited partnership), will pass to the Company.

(e)    There is no action, suit, proceeding or investigation pending or, to the
Seller’s knowledge, currently threatened that questions the validity of this
Agreement, or the right of the Seller to enter into this Agreement or to
consummate the transactions contemplated by this Agreement. There are presently
no outstanding judgments, decrees or orders of any court or any governmental or
administrative agency against the Seller which questions the validity of this
Agreement or the right of the Seller to consummate the transactions contemplated
by this Agreement.

 

-4-



--------------------------------------------------------------------------------

(f)    The Seller has not incurred any obligation or liability, contingent or
otherwise, for any brokerage or finder’s fee, agent’s commission or other
similar payments to any third party in connection with the transactions
contemplated by this Agreement.

(g)    Seller has been furnished with such documents, materials and information
as Seller deems necessary or appropriate for evaluating the financial condition
of the Company, including information regarding the Repurchase Transaction, and
has had the opportunity to ask questions of, and receive answers from, the
officers of the Company, concerning the Company and the terms and conditions of
the Repurchase Transaction. The Seller acknowledges and explicitly agrees that
although it has received certain information from the Company as to its
financial condition and other matters and the Repurchase Transaction, the Seller
understands that the Shares may be worth more than the Purchase Price to be paid
to the Seller.

5.    Conditions to Closing. The obligation of either party to proceed with the
Closing is subject to the fulfillment, on or before the Closing, of each of the
following conditions, unless otherwise waived:

(a)    The representations and warranties of the other party shall be true and
correct in all respects as of the Closing.

(b)    The other party shall have performed and complied with all covenants,
agreements, obligations and conditions contained in this Agreement that are
required to be performed or complied with by such party on or before the
Closing.

(c)    No government, court, tribunal, arbitrator, administrative agency,
commission or other governmental official, authority or instrumentality shall
have enacted, issued, promulgated, enforced or entered any statute, rule,
regulation, executive order, decree, injunction, order or other legal restraint
(whether temporary, preliminary or permanent) which is in effect and which has
the effect of making the Repurchase Transaction illegal or otherwise prohibiting
or preventing consummation of the Repurchase Transaction.

(d)    The Company shall have received, or substantially concurrently with
Closing shall receive, net proceeds from the debt financing obtained on terms
and conditions which are (i) consistent with the Commitment Letter, dated as of
September 5, 2018 (the “Debt Commitment Letter”), after giving effect to any
“market flex” terms set forth in the Debt Commitment Letter or fee letter
executed in connection therewith or (ii) if the financing contemplated by the
Debt Commitment Letter becomes unavailable, otherwise acceptable to the Special
Committee and the Board, and in an aggregate amount sufficient to consummate the
Repurchase Transaction.

6.    Termination. This Agreement may be terminated, and the terms and
conditions set forth herein shall be of no further force or effect: (a) by
mutual agreement in writing by the parties; or (b) by either party following
October 5, 2018; provided that the Closing has not occurred by such date;
provided, further that the right to terminate this Agreement under Section 6(b)
shall not be available to any party whose failure to fulfill any obligations
under this Agreement has been the substantial or primary cause of the failure of
the Closing to occur on or before such date.

 

-5-



--------------------------------------------------------------------------------

7.    Covenant Against Transfer. The Seller covenants that, upon signing this
Agreement, it will not take any action to transfer the Shares to any person,
other than a controlled affiliate of the Seller, or otherwise take any action to
subject the Shares to any lien, encumbrance, pledge, charge, security interest,
mortgage, title retention agreement, option, equity or other adverse claim or
rights of others whatsoever.

8.    Further Assurances. Subject to the terms and conditions of this Agreement,
each party will use commercially reasonable efforts to take, or cause to be
taken, all actions and to do, or cause to be done, all things necessary or
desirable under applicable laws and regulations to consummate the transactions
contemplated by this Agreement.

9.    Legal and Equitable Remedies. Each party acknowledges and agrees that the
other party would be damaged irreparably in the event any of the provisions of
this Agreement are not performed in accordance with their specific terms or
otherwise are breached. Each party has the right to enforce this Agreement and
any of its provisions by injunction, specific performance or other equitable
relief without prejudice to any other rights or remedies such party may have at
law or in equity for breach of this Agreement.

10.    Fees and Expenses. Each party will pay its own legal and other fees in
connection with the negotiation and preparation of this Agreement.

11.    Entire Agreement. This Agreement constitutes the entire agreement between
the Company and the Seller with respect to the subject matter hereof and
supersedes all prior negotiations and agreements, whether written or oral,
relating to such subject matter. Each party acknowledges that neither the other
party nor its agents or attorneys have made any promise, representation or
warranty whatsoever, either express or implied, written or oral, which is not
contained in this Agreement, and each party acknowledges that it has executed
this Agreement in reliance only upon such promises as are contained herein.

12.    Modification. It is expressly agreed that this Agreement may not be
altered, amended, modified or otherwise changed in any respect except by another
written agreement that specifically refers to this Agreement, executed by each
of the parties to this Agreement.

13.    Severability. If any provision of this Agreement, or any part of any such
provision, is held under any circumstances to be invalid or unenforceable in any
jurisdiction, then (a) such provision or part thereof shall, with respect to
such circumstances and in such jurisdiction, be deemed amended to conform to
applicable laws so as to be valid and enforceable to the fullest possible
extent, (b) the invalidity or unenforceability of such provision or part thereof
under such circumstances and in such jurisdiction shall not affect the validity
or enforceability of such provision or part thereof under any other
circumstances or in any other jurisdiction, and (c) such invalidity or
unenforceability of such provision or part thereof shall not affect the validity
or enforceability of the remainder of such provision or the validity or
enforceability of any other provision of this Agreement and is separable from
every other part of such provision.

14.    Governing Law. This Agreement will be governed by the laws of the State
of Delaware without giving effect to conflict of laws principles.

 

-6-



--------------------------------------------------------------------------------

15.    Counterparts. This Agreement may be executed in any number of
counterparts (including by facsimile transmission and by electronic messaging
system), each of which will be an original, but all of which together will
constitute one instrument.

16.    Headings. The headings contained in this Agreement are included for
purposes of convenience only, and do not affect the meaning or interpretation of
this Agreement.

17.    Notices. All notices, demands or other communications to be given or
delivered under or by reason of the provisions of this Agreement will be in
writing and will be deemed to have been given when delivered personally, mailed
by certified or registered mail, return receipt requested and postage prepaid,
or sent via a nationally recognized overnight courier to the recipient. Such
notices, demands and other communications shall be sent as follows:

(a)    If to the Company, to:

Presidio, Inc.

One Penn Plaza, Suite 2832

New York, New York 10119

Attention: Robert Cagnazzi

With a copy to (which shall not constitute notice):

Wachtell, Lipton, Rosen & Katz

51 West 52nd Street

New York, NY 10019

Attention: Gordon S. Moodie

(b)    If to the Seller, to:

AP VIII Aegis Holdings, L.P.

9 West 57th Street

New York, New York 10019

Attention: Laurie D. Medley

With a copy to (which shall not constitute notice):

Akin Gump Strauss Hauer & Feld LLP

One Bryant Park

New York, New York 10036

Attention: Adam K. Weinstein

18.    Publicity. Each of the Seller and the Company agrees that it shall not,
and that it shall cause its representatives not to, (a) publish, release or file
any initial press release or other public statement or announcement relating to
the transactions contemplated by this Agreement (an “Initial Press Release”)
without providing such other party with a reasonable opportunity to review and
comment on such release, statement or announcement and such party will consider
any comments from the other party in good faith, and (b) after the date hereof,
except as required by law, including the rules of any stock exchange or
self-regulatory organization, or any court, governmental or regulatory
authority, in each case having jurisdiction over such party or any of its
subsidiaries, publish, release or file any future press release or other public
statement or announcement relating to the transactions contemplated by this
Agreement that is inconsistent with any such Initial Press Release.

[Signature Page Follows]

 

-7-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Stock Repurchase Agreement as
of the date first written above.

 

COMPANY: PRESIDIO, INC. By:   /s/ Robert Cagnazzi

Name:

Title:

 

Robert Cagnazzi

Chief Executive Officer

 

SELLER: AP VIII AEGIS HOLDINGS, L.P. By: AP VIII Aegis Holdings GP, LLC, its
general partner By: Apollo Management VIII, L.P., its manager By: AIF VIII
Management, LLC, its general partner By:   /s/ Laurie D. Medley

Name:

Title:

 

Laurie D. Medley

Vice President

[Signature Page to Stock Repurchase Agreement]